Citation Nr: 1803524	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an increased evaluation for coronary artery disease (CAD) with cardiac valvulopathy status post angioplasty with stent rated as 60 percent disabling from September 11, 2013.

2.  Entitlement to an effective date earlier than September 11, 2013 for the award of a 60 percent evaluation for CAD with cardiac valvulopathy status post angioplasty with stent.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO in March 2015.  The hearing also addressed the perfected claims for entitlement to service connection for tremors/Parkinson's disease and a dental disorder, entitlement to an increased rating for a right ankle disability, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  In a May 2017 letter, the Veteran was informed that the VLJ who conducted the March 2015 hearing is no longer available to participate in the adjudication of his claims.  The Veteran was provided the opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2017), and in June 2017, requested a new hearing before a different VLJ.  The claim for an increased rating for CAD addressed in this decision is dismissed as withdrawn and the claim for entitlement to an earlier effective date for the award of an increased rating is remanded for the issuance of a SOC.  Therefore, hearings are not appropriate for these claims.

The issue of entitlement to an effective date earlier than September 11, 2013 for the award of a 60 percent evaluation for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November, 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his representative, that a withdrawal of the appeal for an increased evaluation for CAD with cardiac valvulopathy status post angioplasty with stent rated as 60 percent disabling from September 11, 2013 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to an increased evaluation for CAD with cardiac valvulopathy status post angioplasty with stent rated as 60 percent disabling from September 11, 2013 is dismissed.

REMAND

The Board finds that a remand is necessary to provide the Veteran a statement of the case (SOC) with respect to the claim for an effective date earlier than September 11, 2013 for the award of a 60 percent evaluation for CAD.  In an April 2014 rating decision, the AOJ awarded an increased 60 percent rating for service-connected CAD effective September 11, 2013.  Notice of the rating decision was mailed to the Veteran on April 10, 2014 and a notice of disagreement (NOD) was received from him on April 13, 2015, i.e. two days after the one year deadline set forth in  38 C.F.R. § 20.302 (a) (2017).  However, the Veteran's NOD was postmarked on April 10, 2015 and is therefore deemed timely under the "mailbox rule" and 38 C.F.R. § 20.305 (a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed).  The record does not show that the RO has acknowledged the Veteran's appeal, and a remand is necessary to provide a SOC addressing the claim for entitlement to an effective date earlier than September 11, 2013 for the award of a 60 percent evaluation for CAD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the claim of entitlement to an effective date earlier than September 11, 2013 for the award of a 60 percent evaluation for CAD with cardiac valvulopathy status post angioplasty with stent.  If the Veteran perfects the appeal, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


